Citation Nr: 1423777	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-11 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 2005, for the award of service connection for ischemic heart disease.

2.  Entitlement to an initial disability rating of 10 percent for the period of the claim prior to August 12, 2010, for ischemic heart disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 12, 2010.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from October 1961 to September 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which granted service connection for ischemic heart disease at an initial 10 percent disability evaluation, effective July 22, 2005. 

In a February 2011 rating decision the RO increased the Veteran's disability rating to an initial 100 percent evaluation, effective August 12, 2010.  Since this rating did not constitute a full grant of the benefits sought for the period prior to August 12, 2010, the issue of an initial rating in excess of 10 percent for the period prior to August 12, 2010 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a September 2011 rating decision, the RO granted an earlier effective date of February 23, 2005 for the grant of the Veteran's service-connected ischemic heart disease.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims ("Court") held that a total disability evaluation based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Veteran's former representative in a January 2011 correspondence, claimed that the Veteran was unemployable beginning in January 2000 as a result of his "Agent Orange created illness".  As a result, the Board finds that a TDIU claim for the period prior to August 12, 2010 has been raised by the record.  

The Board is cognizant that a General Counsel  opinion, which held that "[a] claim for [TDIU] for a particular service-connected disability may not be considered when a schedular 100-percent rating is already in effect for another service-connected disability," has been withdrawn in light of the holding in Bradley v. Peake, wherein the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008). 

In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  See, Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his [posttraumatic stress disorder (PTSD)] alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.

The instant case, however, is distinguishable from Bradley in that here, the Veteran's only service-connected disability is his service connected ischemic heart disease (rated as 10 percent disabling from February 23, 2005 and rated 100 percent disabling from August 12, 2010). The Veteran has asserted that he is unemployable due to his ischemic heart disease since January 2000. 

The Veteran is already in receipt of a 100 percent rating for this service-connected disability, from August 12, 2010.  Thus, this is not a case in which there are multiple disabilities that, when combined, resulted in the Veteran's 100 percent disability evaluation, and the case is therefore not controlled by Bradley, supra, but rather by Herlehy v. Principi, 15 Vet. App. 33 (2001).  In Herlehy, the Court held that the grant of a schedular 100 percent disability evaluation moots the issue of any entitlement to TDIU after the effective date of that rating.  Id. at 35 (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989); see Locklear v. Shinseki, 24 Vet. App. 311, 314  fn 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted).  Thus, in the current appeal, the Veteran's claim for a TDIU is moot from August 12, 2010 based on its award of a 100 percent schedular rating for the Veteran's service-connected ischemic heart disease.

However, the issue of the Veteran's entitlement to a TDIU prior to August 12, 2010 has not been resolved and is part and parcel of his increased rating claim on appeal.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to a TDIU for the period prior to August 12, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2010 rating decision granted service connection for ischemic heart disease, effective July 22, 2005.   The effective date was the date that the Veteran's ischemic heart disease was manifested.

2.  A September 2011 rating decision granted an earlier effective date of February 23, 2005 for the grant of the Veteran's service-connected ischemic heart disease based on a determination by the RO that this was the date of receipt of the claim for service connection.

3.  For the period prior to August 12, 2010, the Veteran's service-connected ischemic heart disease was manifested by complaints of dyspnea on exertion, and an essentially normal workload capacity.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, earlier than February 23, 2005, for the grant of service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.114(a), 3.400, 3.816. (2013).

2.  For the period prior to August 12, 2010, the criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected ischemic heart disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Regarding the Veteran's claim for an earlier effective date, the resolution of the Veteran's appeals for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regarding the claim for a higher initial rating for ischemic heart disease for the period prior to August 12, 2010, the RO provided notice to the Veteran in an August 2010 letter, prior to the date of the issuance of the appealed November 2010 rating decision.  The August 2010 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, he was afforded a VA examination in August 2010.

The Board finds the August 2010 VA examination reports to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regards to this claim. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Earlier Effective Date

Law and Regulations

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically with regard to claims for increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o) (2).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed. 38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). 

The award of service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2013) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2013).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. §3.816(b) (2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c) (2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id. 

In this case, the Veteran's original claim of service connection for ischemic heart disease was received on July 23, 2010, almost 45 years after his discharge from service.  While the evidence submitted with his claim showed that he had symptoms of ischemic heart disease in November 2003, the Veteran never filed a claim for his heart problems with VA until July 2010.  At the time that his claim was received by VA, ischemic heart disease was not a recognized presumptive disease.  However, as noted above, effective August 31, 2010, ischemic heart disease was added to the list of presumptive diseases associated with herbicide exposure.  A November 2010 rating decision granted service connection for ischemic heart disease, effective July 22, 2005.  The effective date was the date that the Veteran's ischemic heart disease was manifested.

In a September 2011 rating decision, the RO granted an earlier effective date of February 23, 2005 for the grant of the Veteran's service-connected ischemic heart disease as the RO apparently determined that this was the date of the claim for service connection.

In the September 2011 rating decision which granted an earlier effective date of February 23, 2005 for the grant of the Veteran's service-connected ischemic heart disease, the RO noted that the VA Form 21-4138 received by VA on February 23, 2005 was the first claim for ischemic heart disease.  However, the Board notes that in fact the VA Form 21-4138 received on February 23, 2005 was a claim to reopen service connection for the Veteran's bilateral knee condition, mental condition and seizures.  No mention of a claim for serve connection for ischemic heart disease or chest pains was noted on the VA Form 21-4138 received by VA on February 23, 2005.  The first evidence of a claim for service connection for ischemic heart disease is in fact a VA Form 21-4138 received by VA on July 23, 2010.  In any event, the question on appeal before the Board is whether a date earlier than February 23, 2005, is warranted, and the Board will limit its inquiry to that question.

Based on the evidence, the Board finds that an effective date earlier than February 23, 2005 for service-connected ischemic heart disease is not warranted as the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for that specific benefit.

Prior to February 23, 2005, nothing in the record can be reasonably viewed as a claim of service connection for ischemic heart disease.  Other claims were filed, but they pertained to a bilateral knee condition, a mental condition and seizures.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of ischemic heart disease.  Therefore, the earliest possible effective date for the award of service connection for ischemic heart disease is February 23, 2005, which is the date of claim.

The Board acknowledges that records from at least November 2003 indicated that the Veteran had heart difficulties as he suffered a myocardial infarction in November 2003.  Additionally, the Veteran believes that the effective date for the award of service connection for ischemic heart disease should be earlier than assigned by the RO, as he repeatedly noted that he received ongoing treatment for his heart disease since 2003.  In that regard, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382  (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.  In this case, entitlement to service connection for ischemic heart disease was neither granted nor adjudicated until the September 2011 rating decision. 

Thus, while the record reflects that the Veteran had heart difficulty as early as November 2003, "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's "disability arose" at least by November 2003.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
However, the provisions of the law governing effective date of awards of benefits provide the date is either the date of receipt of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2)(i), 3.816 (c)(2).  Here, the later of either when entitlement arose (i.e., when first diagnosed), or the date of claim.  As the Board an identify no claim prior to February 2005, even taking into account the Nehmer holding, the Board concludes that it has no alternative but to deny the Veteran's appeal for an earlier effective date.

Accordingly, under these circumstances, the claim for an earlier effective date must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than February 23, 2005, for the award of entitlement to service connection for ischemic heart disease, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

II.  Higher Initial Rating for Ischemic Heart Disease

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

Factual Background and Analysis

In this case, in a November 2010 rating decision, the RO granted service connection for ischemic heart disease and assigned an initial 10 percent disability evaluation under Diagnostic Code 7005.

Diagnostic Code 7005 provides a 10 percent rating when a workload of greater than 7 metabolic equivalents (METs), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A 30 percent rating requires a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram,  echocardiogram, or X-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs, but not  greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating requires documented CAD resulting in chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In November 2003, the Veteran underwent a stent percutaneous transluminal coronary angioplasty after suffering a myocardial infarction.

A December 2003 follow-up treatment report noted that the Veteran was "doing very well" and denied any chest pain or shortness of breath.  

An October 2004 VA treatment record noted that the Veteran had a diagnosis of coronary artery disease but that there were no current problems with chest pain, palpitations, syncope or shortness of breath.

A February 2007 VA treatment report noted that the Veteran had an acute myocardial infarction in 2003 which was treated with stent placements in 2 vessels.  The Veteran had no further chest pain or episodes of angina.  

A November 2007 private treatment record noted that the Veteran was "doing okay".  The diagnosis was coronary artery disease.

A July 2008 private treatment report indicated that the Veteran was not feeling well as he had dizziness and palpations.  

A January 2010 VA treatment note reported that the Veteran could shovel snow and was easily able to do a workload over 6 METS. He complained of episodes of chest pressure which occurred almost predictably with heavy snow shoveling and did not happen under any other circumstance.  He had some atrial flutters periodically and felt palpitations every couple of months.  

A February 2010 nuclear stress test noted that the Veteran achieved a workload of 8.0 METS and a peak heart rate of 98 bpm.  The symptoms were dyspnea and fatigue.  The diagnosis was reduced exercise capacity.   

A March 2010 VA treatment note reported that the Veteran had a new onset atrial flutter which appeared to be typical.  

The Board finds that for the period prior to August 12, 2010, a higher initial rating in excess of 10 percent is not warranted for the Veteran's service-connected ischemic heart disease.  As noted above, a 30 percent rating under Diagnostic Code 7005 requires a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram,  echocardiogram, or X-ray.  At no time prior to August 12, 2010 is the Veteran's ischemic heart disease shown to have been manifested by a workload of 7 METs or less, or by cardiac hypertrophy or dilatation.  As noted above, A January 2010 VA treatment note reported that the Veteran was easily able to do a workload over 6 METS while a February 2010 nuclear stress test noted that the Veteran achieved a workload of 8.0 METS and a peak heart rate of 98 bpm.  

Accordingly, as there is no evidence prior to August 12, 2010 of a workload greater than 5 METS, but not greater than 7 METS, the preponderance of the evidence is against the Veteran's claim for a higher initial rating in excess of 10 percent for ischemic heart disease.

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected ischemic heart disease for the period prior to August 12, 2010 is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected ischemic heart disease.  There is no evidence in the medical records of an exceptional or unusual clinical picture for the period prior to August 12, 2010.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an effective date prior to February 23, 2005, for the award of service connection for ischemic heart disease is denied.

Entitlement to an initial disability rating of 10 percent for the period of the claim prior to August 12, 2010, for ischemic heart disease is denied.


REMAND

As noted in the Introduction above, the Court has held that TDIU is encompassed in a claim for increased rating or the appeal of an initial rating when such is reasonably raised in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to TDIU for the period prior to August 12, 2010 should be adjudicated by the RO in light of the Court's decision in Rice.

Additionally, the Board may not reject a claim for a TDIU without producing evidence that the Veteran can perform work that would produce sufficient income to be other than marginal.  Indeed, VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disability or disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

In a December 2010 correspondence, the Veteran's wife indicated that the Veteran became disabled in 2003 after his heart attack and had stopped working in 2000 due to medical problems.  In a January 2011 correspondence, the Veteran's former representative claimed that the Veteran was unemployable beginning in January 2000 as a result of his "Agent Orange created illness".  

On VA examination in August 2010, the VA examiner noted that the Veteran had worked in government relations with an environmental company until his retirement in 2003.  The VA examiner noted a lack of stamina, weakness or fatigue as effects on his occupational activities and that the Veteran had to completely change his lifestyle since 2003.  However, an opinion was not provided on whether the Veteran's service-connected ischemic heart disease precluded him from employment.

Therefore, on remand, the originating agency will be requested to obtain a medical opinion that addresses the effect the Veteran's service-connected ischemic heart disease disability had on his ability to obtain and maintain employment for the period prior to August 12, 2010.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  A records review should be conducted by a medical provider with appropriate expertise to determine the impact of the service-connected ischemic heart disease disability on the Veteran's employability for the period prior to August 12, 2010.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not that, the Veteran's service-connected ischemic heart disease disability, for the period prior to August 12, 2010, was sufficiently severe, by itself, to render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, or his age.  

The examiner should provide the rationale for all opinions expressed.  

3.  Thereafter, readjudicate the issue on appeal, to include the question of whether referral for extraschedular evaluation is warranted.  If any benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


